Keller Jolley Preece / Lyft
1010 North 500 East
Suite 210
North Salt Lake, UT 84054

In re Application of	:	 
     Bentley; Helen Wai-Quen et al.	:	DECISION ON PETITION
Appl. No. 16/672,242	:        FOR SECOND SUSPENSION
Filed: November 1, 2019	:       	OF ACTION UNDER
For:  DYNAMICALLY ADJUSTING	:	37 CFR § 1.103(a)
TRANSPORTATION PROVIDER	:
POOL SIZE	:
			

This is a decision on Applicant’s Petition, filed on July 29, 2022, requesting a six month suspension of action under 37 C.F.R. § 1.103(a).

The petition is DISMISSED.

A grantable petition for suspension of action under 37 CFR § 1.103(a) requires:

1) A showing of good and sufficient cause for suspension of action, and
2) The fee set forth in 37 CFR § 1.17(g), unless such cause is the fault of the Office.

The instant petition requests a six month suspension of action due to “Applicant’s business, operations and financial performance hav[ing] been negatively impacted by the ongoing COVID-19 pandemic and related public health responses, such as travel bans, travel restrictions.”  Applicant further states that “[t]he pandemic and these related responses continue to evolve and have caused, and are expected to continue to cause, decreased demand for [Applicant’s] platform relative to pre-COVID-19 demand, disruptions in global supply chains, and significant volatility and disruption of financial markets.”

The Applicant has not explained with particularity how COVID-19 has impacted Applicant’s ability to prosecute the instant application.  Applicant’s general statements above do not provide a showing of good and sufficient reasons for suspension, since the statements do not impact the Attorney’s ability to prosecute the application.  Regarding, Applicant’s statement that the pandemic has caused, and is expected to continue to cause, decreased demand for the Applicant’s platform relative to pre-COVID-19 demand, it is further noted that typically a lack of funds alone is not considered to be a good and sufficient reason to grant suspensions.  Since, Applicant has failed to provide a showing of good and sufficient cause for suspension of action, the application remains in active status.

SUMMARY: The petition is DISMISSED.

Any inquiry regarding this decision should be directed to Joseph Rocca, Quality Assurance
Specialist, at (571) 272-8971.



/James P. Trammell/	
James P. Trammel, Director
Technology Center 3600
571-272-6712

JT/jr:  8/9/2022